Citation Nr: 1619389	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  09-49 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Veteran represented by:	Deborah Butler, Esq.


ATTORNEY FOR THE BOARD

C. Valvardi, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1973 to January 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied service connection for a left leg disability on the basis that the Veteran's injury was not incurred in the line of duty. 

In July 2013, November 2014, and September 2015 the case was remanded for additional development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the Veteran incurred an injury to his lower left leg during active service in the United States Coast Guard (USCG) in the line of duty.  He also suffers from a current disability insofar as his lower left leg has been partially amputated.  However, further development is required to determine whether his current disability is related to the injury he incurred in the line of duty.

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In order for a Veteran to be entitled to disability compensation, the injury or disease from which the Veteran's disability results must have been incurred in or aggravated by active military, naval, or air service "in line of duty."  38 U.S.C. §§ 101(16), 105(a), 310, 331; 38 C.F.R. §§ 3.1(k), 3.1(m), 3.301(a).  An injury will be deemed to have been incurred "in line of duty" when the injury was suffered during a period of active military, naval, or air service, unless such injury was the result of the Veteran's own willful misconduct, or for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C. § 105(a); 38 C.F.R. 
§§ 3.1(m), 3.301(a).  The requirement for line of duty will not be met if it appears that at the time the injury was suffered or disease contracted, the person on whose account benefits are claimed was avoiding duty by deserting the service, or by absenting himself or herself without leave materially interfering with the performance of military duties.  38 U.S.C.A. § 105(b); 38 C.F.R. § 3.1(m).

38 U.S.C. § 105 lists exceptions finding that an injury or disease incurred during active service will be deemed to have been incurred in the line of duty, including the aforementioned exception for injuries suffered while the Veteran was absent without leave (AWOL) materially interfering with military duties.  If the Board finds that one of these exceptions applies and denies the claim solely on the basis of such exception, the Board must establish that denial of the claim is justified by a preponderance of the evidence.  Smith v. Derwinski, 2 Vet. App. 241, 244; see also Thomas v. Nicholson, 423 F.3d 1279, 1285 (Fed. Cir. 2005) (affirming the Board's application of a preponderance of the evidence standard to rebut the 38 U.S.C.A. 
§ 105(a) presumption in determining that the Veteran did not incur his injuries in the line of duty, but as a result of willful misconduct).

When a service department has made a finding that an injury, disease, or death was incurred in line of duty, or a finding that an injury, disease, or death was not due to misconduct, the finding will be binding on VA unless it is patently inconsistent with the requirements of laws administered by VA.  38 C.F.R. §§ 3.1(m), 3.1(n).  
The record contains several inconsistent determinations regarding whether the Veteran's injury was incurred in the line of duty (LOD).  It should be noted that in the Veteran's service treatment records, the term "absent without leave" (AWOL) is used synonymously with the term "unauthorized absence."

According to USCG investigation reports of record, the Veteran was injured in Jamaica in October 1973 when the motorcycle he was riding collided head-on with another motor vehicle.  The Veteran was rendered unconscious for a short time, and suffered an open fracture of the right tibia and fibula with soft tissue loss.  He was taken to a nearby hospital in Montego Bay, Jamaica, for emergency treatment before being transferred back to his command, the United States Coast Guard Cutter DUANE (USCGC DUANE), later that day.  The following day, he was moved from USCGC DUANE to the U.S. Naval Hospital in Guantanamo Bay, Cuba, for further treatment.

The precise time of the Veteran's injury is not known.  The motorcycle accident occurred close to the time at which the Veteran's liberty was set to expire that morning.  Investigations were conducted to determine whether the Veteran was AWOL when his injury was incurred, among other things.

Five days after being injured, the Veteran was interviewed at the hospital in Guantanamo Bay regarding the facts surrounding his injury.  Several weeks later, the Commanding Officer (CO) of USCGC DUANE ordered the convening of an Informal Board of Investigation under the USCG Supplement to the Manual for Courts-Martial (Board of Investigation).  In November 1973, the Board of Investigation opined that the Veteran was on unauthorized absence at the time of his injury; that the accident must be deemed "not in the line of duty" because it occurred while the Veteran was on unauthorized absence and engaged in unauthorized activity, namely, the renting of a two-wheeled vehicle without permission; and that the accident was not due to the Veteran's own misconduct.  The Board of Investigation recommended that the Veteran's injury be found not in the line of duty, that the injury be deemed not due to his own misconduct, and that no disciplinary action be taken.

In a November 1973 letter to the Commander, First Coast Guard District (First District Commander), the CO concurred with the Board of Investigation's recommendations.

In March 1974, the First District Commander issued a memorandum entitled "Action of the Final Reviewing Authority" in which some of the findings, opinions, and recommendations of the Board of Investigation were approved, while others were modified.  The First District Commander approved the finding that the Veteran was on unauthorized absence from his unit, but added that there was no evidence to indicate that his short period of absence materially interfered with the performance of any specific military duty.

Contrary to the Board of Investigation's and CO's recommendation, the First District Commander made a finding that the Veteran's injuries were incurred in the line of duty (hereinafter "First District LOD Determination").  The case was then closed and forwarded to the Commandant of the Coast Guard (Commandant) for filing. 

In August 1974, an informal medical board found the Veteran not fit for duty, prompting the convening of a Formal Physical Evaluation Board (FPEB) in January 1974 to evaluate his physical fitness.  In May 1975, a record of Proceedings and Recommended Findings of the FPEB found that the Veteran's injury was the "proximate result of performance of active duty  . . . or incurred in line of duty."  The Veteran was also found to be 50 percent disabled due to nonunion of the tibia and fibula with loose motion that required a brace, and osteomyelitis.  A May 1975 memorandum from the President of the FPEB entitled "Recommended Findings and Assignment of Physical Evaluation Board Evaluee [the Veteran], USCG," included the recommendation that the Veteran's disability was not due to willful neglect or intentional misconduct, and that it was incurred in the line of duty.  The memorandum also noted that the FPEB found that the disabilities occurred while the Veteran was in an unauthorized leave status.  The memorandum was forwarded to the Commandant.

In July 1975, the Chief of the General Law Division for the Commandant issued a memorandum concerning the LOD and AWOL findings of the FPEB.  It stated that the FPEB's finding of "in line of duty" encompassing the finding that the disability was incurred during an unauthorized absence was incorrect.  The memorandum explained that under Chapter 61 of Title 10 of the United States Code, no severance or retirement pay was provided to an evaluee for a disability incurred during an unauthorized absence; and, that the pertinent USCG Personnel Manual provisions therefore did not permit a finding that a disability was incurred "in LOD" if it was incurred during an unauthorized absence.  

The Chief of the General Law Division's memorandum went on to explain that LOD findings made pursuant to the USCG Personnel Manual were used for the sole purpose of determining entitlement to disability separation or retirement benefits, whereas the broad scope of LOD findings pursuant to the USCG Supplement to the Manual for Courts-Martial included other considerations, such as factual findings which would enable VA to determine entitlement to VA benefits.  Therefore, under the Supplement to the Manual for Courts-Martial, a finding of LOD was permitted even though a disability was incurred during an unauthorized absence, provided the absence did not materially interfere with the member's performance of assigned duties.

The Chief of the General Law Division's memorandum advised the USCG Physical Review Council (PRC) to take appropriate modification action to clearly reflect whether the Veteran's disability was incurred during an authorized or unauthorized absence.  In its August 1975 Recommended Findings, the PRC concurred with the FPEB finding that the Veteran's injuries occurred during an unauthorized absence, but modified the FPEB's LOD determination, finding that the Veteran must not have been injured in the line of duty because the USCG Personnel Manual did not permit a finding that a disability was incurred "LOD" if it was incurred during an unauthorized absence.

In the minutes for a November 1975 meeting, the Physical Disability Appeal Board (PDAB) noted its concurrence with all findings of the PRC, including the modification to "not in LOD" (hereinafter "Separation Benefits LOD Determination").  The PDAB recommended that the Veteran be separated from the Coast Guard without severance pay.  A message from the Commandant dated December 1975 approved the recommended findings of the PRC, as concurred in by the PDAB, and directed that the Veteran be separated without entitlement to benefits under Title 10 of the U.S. Code.

An attachment to the Veteran's form DD Form 214 issued in January 1976 stated that the Veteran was separated by reason of disability under authority of the USCG Personnel Manual.  The character of service noted on the Veteran's DD Form 214 was "Under Honorable Conditions."

The Veteran submitted a claim for entitlement to service connection for his left leg injury in February 1972, noting that he was continuing outpatient treatment at the time of the claim.  He received a VA examination in April 1976, during which he was diagnosed with residuals of a compound fracture of the tibia and fibula with non-active osteomyelitis of left lower leg.  It was observed that the Veteran could not walk without the aid of a cane, that his left leg showed severe bowing in the mid portion outward, and that there were irregular scars on the mid portion of the left leg that were extremely tender even to the lightest touch.

In June 1976, VA issued an LOD determination memorandum.  The LOD determination stated (1) that the Veteran was not entitled to benefits because service department records ruled that his left leg condition was not incurred in the line of duty; and (2) that VA regulations precluded benefits because service department records showed that he incurred the disabilities during an unauthorized leave status.  No other facts, analysis, reasons, or bases were provided in the LOD determination issued by VA. 

Because VA is bound by the First District LOD Determination of March 1974, the Board finds that the Veteran was not avoiding duty by absenting himself without leave materially interfering with the performance of military duties at the time he suffered his injury.  The USCG found in its March 1974 First District LOD Determination that the Veteran's injuries were incurred in the line of duty, and that there was no evidence to indicate that his short period of absence materially interfered with the performance of any specific military duty.

The First District LOD Determination was made pursuant to an investigation conducted under the USCG Supplement to the Manual for Courts-Martial, which, similarly to 38 U.S.C.A. § 105(b), entailed consideration as to whether an unauthorized absence materially interfered with the performance of military duties.  As acknowledged by the Chief of the General Law Division in the July 1975 memorandum, this LOD determination was made with a view toward providing a basis for future decisions regarding VA benefits.  It was approved by a final reviewing authority, after which the case was closed.  The record provides no indication that the case was ever re-opened for reconsideration of this LOD determination, or that any other LOD determination superseded it or otherwise rendered it ineffective.  

The Commandant approved a new and distinct Separation Benefits LOD Determination in December 1975 for the purposes of ascertaining the Veteran's eligibility for severance pay benefits.  As the Chief of the General Law Division's memorandum explained, the Separation Benefits LOD Determination was made specifically for a purpose dictated by Title 10 of the U.S. Code, and not for purposes of aiding the administration of VA law encoded at Title 38.  The PRC, PDAB, and Commandant records regarding the Separation Benefits LOD Determination did not indicate that it should supersede or otherwise render ineffective the First District LOD Determination.  Therefore, these two LOD determinations remained separate and distinct from one another.

Only a service department finding that an injury was incurred in the line of duty is binding on VA.  38 C.F.R. § 3.1(m).  This describes the First District LOD Determination, but not the Separation Benefits LOD Determination.  VA is therefore bound by the former, and must disregard the latter.

In addition, VA must be bound by the First District LOD Determination because it is not patently inconsistent with the requirements of laws administered by VA.  38 C.F.R. §§ 3.1(m); cf. Carlson v. Nicholson, 20 Vet. App. 447 (2006) aff'd, 226 F. Appx. 987 (Fed. Cir. 2007) (affirming the Board's rejection of favorable service department LOD determinations because, in light of the Veteran's extensive drug abuse, upholding the service department LOD determinations would be patently inconsistent with the requirements of VA laws), Paul v. Nicholson, 23 Vet. App. 453 (2007) (setting aside a Board decision which found that a favorable "in line of duty" determination by the service department was patently inconsistent with the requirements of laws administered by VA based on admissions by the Veteran that he was intoxicated at the time of his injuries).  This service department finding was made with due consideration as to whether the Veteran's unauthorized absence materially interfered with the performance of his duties, making it consistent with the laws administered by VA.  See 38 C.F.R. § 3.1(m).  On the other hand, the Separation Benefits LOD Determination, made in accordance with USCG regulations under Title 10 authority, deliberately excluded consideration of material interference with duties while AWOL.   

The First District LOD Determination is also patently consistent with the laws administered by VA because the evidence of record fails to preponderate in favor of a finding that the Veteran's unauthorized absence materially interfered with the performance of his military duties, as would be required to rebut the statutory presumption that the Veteran was injured in the line of duty.  Testimony provided by the Veteran and another USCG sailor who witnessed the injury was not sufficient for the Board of Investigation or the FPEB to conclusively establish the time that the Veteran was injured.  This testimony, in combination with other records, showed that the injury occurred sometime during the morning.  The Veteran was required to report to USCGC DUANE at nine o'clock that morning when liberty expired, but he was not a member of the day's working duty section.  USCGC DUANE deck log entries reflected that the only activities undertaken by the crew of that morning were to get underway from anchor, and to moor to a nearby pier, which took less than thirty minutes.  Liberty was granted again at noon, meaning that non-duty-section crew members were only required to remain aboard for three hours that day.  None of the evidence of record indicated that the Veteran's unauthorized absence impacted USCGC DUANE's activity, and disciplinary records did not indicate that he failed to perform any military duty.  

Though the evidence shows that the Veteran suffers from a current left leg disability and experienced an injury to that leg in the line of duty, the claims file does not contain sufficient medical evidence for the Board to determine whether the current disability and in-service injury are related.  Private medical records from July 1999 submitted by Richard S. Fox, M.D., show that the incomplete amputation of the Veteran's left lower leg may, in fact, have been the result of an intercurrent injury, i.e., falling off a ladder sometime in the early 1990s.  Further development is required before the Board can determine whether the Veteran's current disability is related to his in-service injury.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of his left leg disability.  The examiner must be provided the claims file and a copy of this remand for review.  The examiner should indicate review of the claims file in the examination report.

All necessary testing should be conducted.

The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that any left leg condition, including the incomplete amputation of the Veteran's left lower leg and any residual conditions, are causally or etiologically related to service, to include the injury to the Veteran's left leg as a result of a motorcycle accident in October 1973.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  
2.  Then, readjudicate the claim on appeal, taking into consideration that the Board has found the Veteran to have incurred a left leg injury in the line of duty.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






